Citation Nr: 0509192	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-34 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a rating decision in September 1983, which denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), involved clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from February 1968 to October 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 2001 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On November 3, 2004, the veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing is of record.

FINDINGS OF FACT

The September 1983 rating decision, which denied entitlement 
to service connection for PTSD, was consistent with governing 
law and supported by evidence then of record.


CONCLUSION OF LAW

The September 1983 rating decision, which denied entitlement 
to service connection for PTSD, was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to requests 
for revision of a final decision based on CUE because that 
matter involves an inquiry based upon the evidence of record 
at the time of the decision, not based upon the development 
of new evidence.  See Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001); Dobbins v. Principi, 15 Vet. App. 323, 327 
(2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does 
not have "a duty to develop" in a CUE case because "there 
is nothing further that could be developed").  Thus, the 
VCAA is not applicable to this case. 

II. Legal Criteria

A. CUE 

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2004).  
 
In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) 
a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.
 
The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court 
continued to state that:
 
If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Id.

B. Service Connection Criteria In September 1983 

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or pre-existing injury 
or disease was aggravated, compensation as provided in this 
subchapter, but no compensation shall be paid if the 
disability is the result of the veteran's own willful 
misconduct.  38 U.S.C. § 310 (1983).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
pre-existing such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types, and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the VA policy to administer the law under a 
broad and liberal interpretation consistent with the facts in 
each individual case.  38 C.F.R. § 3.303(a) (1983).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1983).

The development of evidence in connection with claims for 
service connection will be accomplished when deemed necessary 
but it should not be undertaken when evidence present is 
sufficient for this determination.  38 C.F.R. § 3.304(c) 
(1983).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C. § 354(b) (1983); 
38 C.F.R. § 3.304(d) (1983)



Mental Disorders, general considerations:
The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects and requires differential consideration in these 
respects.  These sections under mental disorders are 
concerned with the rating of psychiatric conditions and 
specifically psychotic, psychoneurotic, and psychophysiologic 
disorders, as well as mental disorders accompanying brain 
disease.  Advances in modern psychiatry during and since 
World War II have been rapid and profound and have extended 
to the entire medical profession a better understanding of 
deeper insight into the etiological factors, psychodynamics, 
and psychopathological changes which occur in mental disease 
and emotional disturbances.  The psychiatric nomenclature 
employed is based upon the Diagnostic and Statistical Manual 
of Mental Disorders, 1968 Edition, American Psychiatric 
Association.  It limits itself to the classification of 
disturbances of mental functioning.  To comply with the 
fundamental requirements for rating psychiatric conditions, 
it is imperative that rating personnel familiarize themselves 
thoroughly with this manual (American Psychiatric Association 
Manual, 1968 Edition), which will be hereinafter referred to 
as the APA manual.  38 C.F.R. § 4.125 (1983).

Substantiation of diagnosis:
It must be established first that a true mental disorder 
exists.  The disorder will be diagnosed in accordance with 
the APA manual.  A diagnosis not in accord with this manual 
is not acceptable for rating purposes and will be returned 
through channels to the examiner.  Normal reactions of 
discouragement, anxiety, depression, and self-concern in the 
presence of physical disability, dissatisfaction with work 
environment, difficulties in securing employment, etc., must 
not be accepted by the rating board as indicative of 
psychoneurosis.  Moreover, mere failure of social or 
industrial adjustment or the presence of numerous complaints 
should not, in the absence of definite symptomatology typical 
of a psychoneurotic or psychophysiologic disorder, become the 
acceptable basis of a diagnosis in this field.  It is the 
responsibility of rating boards to accept or reject diagnoses 
shown on reports of examinations.  If a diagnosis is not 
supported by the findings shown on the examination report, it 
is incumbent upon the board to return the report for 
clarification.  38 C.F.R. § 4.126 (1983).

The Diagnostic and Statistical Manual of Mental Disorders 
(Second Edition, 1968) of the American Psychiatric 
Association (DSM-II) did not contain a diagnosis for the 
disorder later known as PTSD.

The Diagnostic and Statistical Manual of Mental Disorders 
(Third Edition, 1980) of the American Psychiatric Association 
(DSM-III) recognized a diagnosis of PTSD for the first time.  
With regard to Diagnosis 309.81, PTSD, Chronic or Delayed, 
DSM-III stated as follows:

The essential feature is the development of 
characteristic symptoms following a psychologically 
traumatic event that is generally outside the range of 
usual human experience.  The characteristic symptoms 
involve re-experiencing the traumatic event; numbing of 
responsiveness to, or reduced involvement with, the 
external world; and a variety of autonomic, dysphoric, 
or cognitive symptoms.  The stressor producing this 
syndrome would evoke significant symptoms of distress 
in most people, and is generally outside the range of 
such common experiences as simple bereavement, chronic 
illness, business losses, or marital conflict.  The 
trauma may  be experienced alone (rape or assault) on 
in the company of groups of people (military combat).  
The severity of the stressor should be recorded and the 
specific stressor may be noted on Axis IV...

The traumatic event can be re-experienced in a variety 
of ways.  Commonly the individual has recurrent, 
painful, intrusive recollections of the event or 
recurrent dreams or nightmares during which the event 
is re-experienced...Diminished responsiveness to the 
external world, referred to as "psychic numbing" or 
"emotional anesthesia," usually begins soon after the 
traumatic event.  A person may complain of feeling 
detached or estranged from other people, that he or she 
has lost the ability to become interested in previously 
enjoyed significant activities, or that the ability to 
feel emotions of any type, especially those associated 
with intimacy, tenderness, and sexuality, is markedly 
decreased.  

After experiencing the stressor, many develop symptoms 
of excessive autonomic arousal, such as hyperalertness, 
exaggerated startle response, and difficulty falling 
asleep.  Recurrent nightmares during which the 
traumatic event is relived and which are sometimes 
accompanied by middle or terminal sleep disturbance may 
be present.  Some complain of impaired memory or 
difficulty in concentrating or completing tasks.  In 
the case of a life-threatening trauma shared with 
others, survivors often describe painful guilt feelings 
about surviving when many did not, or about things they 
had to do in order to survive.  Activities or 
situations that may arouse recollections of the 
traumatic event are often avoided.  Symptoms 
characteristic of [PTSD] are often intensified when the 
individual is exposed to situations or activities that 
resemble or symbolize the original trauma...

In 1983, DSM-III provided the following diagnostic criteria 
for PTSD:

A.  Existence of a recognizable stressor that would evoke 
significant symptoms of distress in almost everyone.

B.  Re-experiencing of the trauma as evidenced by at least 
one of the following:
(1) recurrent and intrusive recollections of the event
(2) recurrent dreams of the event
(3) sudden acting or feeling as if the traumatic event were 
reoccurring, because of an association with an environmental 
or ideational stimulus

C.  Numbing of responsiveness to or reduced involvement with 
the external world, beginning some time after the trauma, as 
shown by at least one of the following:
(1) markedly diminished interest in one or more significant 
activities
(2) feeling of detachment or estrangement from others
(3) constricted affect

D.  At least two of the following symptoms that were not 
present before the trauma:
(1) hyperalertness or exaggerated startle response
(2) sleep disturbance
(3) guilt about surviving when others have not, or about 
behavior required for survival
(4) memory impairment or trouble concentrating
(5) avoidance of activities that arouse recollection of the 
traumatic event
(6) intensification of symptoms by exposure to events that 
symbolize or resemble the traumatic event

Failure to report for VA examination:
When a veteran without adequate reason fails to report for VA 
examination, including periods of hospital observation  
requested for pension or compensation purposes, the awards to 
the veteran and any dependents will be discontinued, except 
as provided in paragraph (b) of this section, effective date 
of last payment.  38 C.F.R. § 3.655(a) (1983).

If the claim was abandoned, and the veteran subsequently 
states that he is willing to report for examination, benefits 
may be paid from the date of receipt of the new claim if he 
reports for such examination within one year from the date of 
notice to report.  38 C.F.R. § 3.655(f) 91983).

III. Factual Background

The veteran's service medical records are entirely negative 
for any complaints, findings, or diagnosis of a psychiatric 
disorder.  At an examination for separation in October 1969, 
the veteran was evaluated as psychiatrically normal.

The veteran's Department of Defense (DD) Form 214 showed that 
his military occupational specialty was combat engineer and 
that he was awarded the Combat Action Ribbon.

In September 1975, on VA Form 21-256, Veteran's Application 
for Compensation or Pension, the veteran filed a claim for 
service connection for "nervous condition - June or July 
1969 - Vietnam, went in shock and taken to bunker that was 
serving as Aid Station."

The RO arranged for the veteran to be scheduled for a VA 
psychiatric examination in November 1975.  The veteran failed 
to report for the examination.

A rating decision in December 1975 denied entitlement to 
service connection for a nervous condition (psychiatric 
disorder) on the basis that the disability claimed by the 
veteran was not shown by the evidence of record.

In a statement received in June 1983, the veteran stated that 
he was amending his service connection claim to include 
"stress syndrome."  He said that he had a nervous problem 
from his service in Vietnam.  He described an incident in 
approximately July 1969 when he left other service members in 
a "hooch" to buy some beer and heard incoming fire to his 
rear; he returned to the area to find the group of men dead; 
he was taken to the commanding officer's bunker in a state of 
shock; and he was then transported to Okinawa, Japan, on a 
ship, and on arrival he went to sick bay suffering with his 
nerves and headaches.  He stated that he had continuously 
suffered with his "nerves and headaches" which was the 
reason his two marriages ended in divorce.  He requested that 
the RO search for the records of his medical treatment in 
service in July 1969 and that the RO obtain his treatment 
records from the VA Medical Center, Jacksonville, Florida.

In a June 1983 letter, the RO requested that the veteran 
provide the date of the rocket attack in Vietnam which he had 
described in his statement received that month.  No response 
was received from the veteran, and the RO did not attempt to 
obtain the unit history of the veteran's unit.

In July 1983, the RO received the veteran's service personnel 
records.  Those records showed, in pertinent part, that in 
November 1968 the veteran participated in combat operations 
against the Communist insurgent forces in the Republic of 
Vietnam.  

In June 1983 at a VA outpatient clinic, the veteran received 
a diagnosis of anxiety with tension headaches and was 
referred to a VA mental health clinic.  At the mental health 
clinic, the veteran was seen by a clinical psychologist.  The 
veteran reported a history of heavy combat in Vietnam and of 
acute shell-shocks after rocket attacks.  He admitted to some 
alcohol abuse upon returning from service but denied any 
current alcohol or drug abuse.  He worked as a train 
conductor for a railroad and had previously worked as a 
police officer.  He was teary-eyed during the interview but 
his affect was controlled.  The veteran described himself as 
a social loner and said that he had an exaggerated startle 
response around fireworks.  He displayed survivor guilt when 
talking about friends killed in Vietnam.  He avoided memories 
of Vietnam and had reduced involvement with others.  He said 
that he had marital problems which made his headaches worse.  
He expressed anger at his mother for her actions while he was 
away.  The assessment by the clinical psychologist was PTSD 
with depression, psychophysiological reaction of headaches; 
unresolved conflict with authority figures, especially his 
mother.

The RO arranged for the veteran to be scheduled for an 
examination by a VA psychiatrist.  Twice in September 1983, 
the veteran failed to report for the VA psychiatric 
examination.  The claims file does not contain any statement 
by the veteran as to why he failed to report.

The rating decision in September 1983 denied entitlement to 
service connection for PTSD on the basis that the only 
diagnosis of PTSD had not been rendered by a psychiatrist and 
that the veteran failed to report for a VA psychiatric 
examination.

IV. Analysis

Initially, the Board notes that in September 1983 the 
diagnosis of PTSD had been recognized for the first time by 
the American Psychiatric Association fairly recently when 
DSM-III was released in 1980.  The veteran had failed to 
report for a VA psychiatric examination in November 1975 in 
connection with his original claim, and he failed to report 
twice in September 1983 for a VA psychiatric examination in 
connection with his claim for service connection for PTSD.  
The evidence of record in September 1983 did not contain an 
evaluation of the veteran by a service department 
psychiatrist or by any private or VA psychiatrist after his 
separation from active duty in October 1969.  Most 
importantly, the record in September 1983 did not contain 
findings by any psychiatrist in 1980 or later that the 
veteran had symptomatology which fulfilled the criteria for a 
diagnosis of PTSD promulgated in 1980.  

As noted above in Legal Criteria, criterion B for a DSM-III 
diagnosis of PTSD required re-experiencing of the trauma as 
evidenced by at least one of the following:
(1) recurrent and intrusive recollections of the event
(2) recurrent dreams of the event
(3) sudden acting or feeling as if the traumatic event were 
reoccurring, because of an association with an environmental 
or ideational stimulus.

The June 22, 1983, treatment note compiled by the VA mental 
health clinic psychologist did not state that the veteran had 
recurrent and intrusive recollections of a traumatic event or 
events in Vietnam, that he had recurrent dreams of such 
event(s), or that he had sudden acting or feeling as if the 
traumatic event(s) were re-occurring.  The VA psychologist's 
June 1983 assessment of PTSD was thus not in accordance with 
the diagnostic criteria of DSM-III.  For that reason, and 
because no psychiatrist had found that the veteran met the 
criteria for the new diagnosis of PTSD, the Board finds that 
it was a reasonable exercise of adjudicatory judgment for the 
RO to order a VA psychiatric examination to determine whether 
the veteran met the criteria for a diagnosis of PTSD and to 
deny his claim for service connection for PTSD when he twice 
failed to report for the examination.  The Board notes that 
in September 1983 38 C.F.R. § 4.126, pertaining to 
substantiation of diagnosis, provided that it was the 
responsibility of the rating board to accept or reject the 
diagnosis shown on the report of examination and to seek 
clarification if the diagnosis was not supported by the 
findings shown on the examination report.

The veteran has argued that because there was a diagnosis of 
PTSD of record in September 1983 the RO was required by 
application of the law to the facts of his case to grant 
service connection for PTSD and the RO's failure to do so 
constituted CUE.  However, as explained above, the diagnosis 
of PTSD by a VA psychologist in June 1983 was not in 
accordance with the DSM-III diagnostic criteria, so the 
veteran's claim of CUE amounts to nothing more than a simple 
disagreement as to how the facts were weighed or evaluated by 
the RO, which the Court has held cannot demonstrate CUE in a 
rating decision.  See Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).  The veteran's appeal must, therefore, be 
denied.  See 38 C.F.R. § 3.105(a) (2004).

The veteran has argued that VAOPGCPREC 26-97 applies to his 
appeal.  That precedent opinion by VA's General Counsel held 
as follows:

The addition of PTSD as a diagnostic entity in the 
schedule for rating mental disorders was a 
"liberalizing VA issue" for purposes of 38 C.F.R. 
§ 3.114(a) [which pertains to effective dates of awards 
of VA benefits when there is a change of law or VA 
issue]  However, an effective date prior to the date of 
claim cannot be assigned under section 3.114(a) unless 
the claimant met all eligibility criteria for the 
liberalized benefit on April 11, 1980, the effective 
date of the regulatory amendment adding the diagnostic 
code for PTSD and such eligibility existed continuously 
from that date to the date of claim or administrative 
determination of entitlement.

Because the veteran was not diagnosed with PTSD by any mental 
health professional on or before April 11, 1980, he did not 
meet all eligibility criteria for service connection for PTSD 
at that time.  For that reason, VAOPGCPREC 26-97 has no 
applicability to his current appeal.

ORDER

A rating decision in September 1983, which denied entitlement 
to service connection for PTSD, not having involved CUE, the 
appeal is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


